IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43126

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 350
                                                )
       Plaintiff-Respondent,                    )   Filed: January 27, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
GAYLE KEITH WESLING aka                         )   THIS IS AN UNPUBLISHED
SESLING aka WES SESLING,                        )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Cheri C. Copsey, District Judge.

       Order denying Idaho Criminal Rule 35 motion for reduction of sentence,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Gayle Keith Wesling pled guilty to one count of grand theft, Idaho Code §§ 18-2403(1),
18-2407(1)(b), 18-2409, and one count of criminal possession of a financial transaction card, I.C.
§§ 18-3125, 18-3128. The district court imposed unified sentences of fourteen years, with a
minimum period of confinement of two years, for grand theft and five years, with a minimum
period of confinement of two years, for criminal possession of a financial transaction card. The
district court ordered these sentences to run concurrently with each other but consecutive to a




                                                1
sentence in a separate case. Wesling filed an Idaho Criminal Rule 35 motion for reduction of
sentence, which the district court denied. Wesling appeals.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Wesling’s Rule 35 motion, we conclude
no abuse of discretion has been shown. Therefore, the district court’s order denying Wesling’s
Rule 35 motion is affirmed.




                                               2